Proceeding under section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated May IT, 1972, which affirmed an order of the State Division of Human Rights, dated February 11, 1971, inter alla finding petitioner guilty of discriminating in the rental of available housing'accommodations. Application of petitioner granted to the extent that the order of the Human Rights Appeal Board is modified, on the law, -by striking from its decretal paragraph the words “ in all respects ” and adding thereto, immediately after the provision that the order of the Division is affirmed, the following: “ except that the following are stricken from the third decretal paragraph of the order of the State Division of Human Rights: ‘and its designee the Urban League of Westchester, 2 Grañd Street, White Plains, New York’ (in subdivision ‘a’) and ‘the number of referrals to the Urban League of Westchester, the names and racial identities of applicants referred by the Urban League of Westchester’’ (in subdivision ‘c’).” As so modified, said order of the Human Rights Appeal Board is confirmed, without costs (Kaval Constr. Corp. v. State Dip. of Human Bights, 39 A D 2d 347, 351). Martuscello, Acting P. J., Latham, Gulotta, Brennan and Benjamin, JJ., concur.